DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (USP 4523629) in view of Gunther (USP 4276991) hereinafter referred to as Copeland and Gunther, respectively.
Regarding Claim 1, Copeland discloses a device (shown in figure 1) for flexibly separating cold (“C”) and hot (“H”) fluid media, comprising: 
a tank body (7), wherein the tank body (7) is cylindrical and disposed vertically (shown in figure 3), wherein the 
upper and lower ends of the tank body are respectively provided with a hot fluid inlet (19) and a cold fluid inlet (9) to provide storage space for hot and cold fluids (shown in figure 1) and
a thermal insulation board (3), wherein the thermal insulation board is of a plate structure (shown in figure 4) and horizontally arranged and slidable within the tank body (shown in figures 3-4); wherein 
a working surface area (top and bottom surface area of the raft body (3)) of the body of the thermal insulation board (3) is smaller than the horizontal cross-section of the tank body (shown in figures 1 and 3-4).
Although Copeland states, “the raft member 3 could sealingly engage the tank walls if desired” (col. 6 ll. 1-3) and teaches the thermal insulation board, Copeland fails to disclose at least one attraction layer is provided on a side wall of the tank body, and the attraction layer is made of a ferromagnetic material or iron, a sealing strip is arranged along a circumferential direction of the thermal insulation board, the sealing strip is of a hollow structure, and a hollow portion of the sealing strip is evenly filled with attraction blocks, wherein the attraction blocks are made of a ferromagnetic material or iron, and attraction is generated between the attraction layer and the attraction blocks.
Gunther, also drawn to floating plate within a cylindrical storage tank, teaches at least one attraction layer is provided on a side wall of the tank body (shown in figure 1, being the wall of the tank shell (5) that has a magnetic relationship with the magnetic strip (7), wherein the shell (5) may be coated with additional layers (see col. 4 ll. 58)), and the attraction layer is made of a ferromagnetic material (“The even magnetic pull between the steel shell and the magnetized circular strip, holds the latter tightly adhered to the shell”, col. 2 ll. 3-5), a sealing strip (10 and 6) is arranged along a circumferential direction of the board (14), the sealing strip is of a hollow structure (shown in figure 2, wherein the curtain (10) contains a hollow portion for the strips (7)), and a hollow portion of the sealing strip is evenly filled with attraction blocks (7), wherein the attraction blocks are made of a ferromagnetic material (see col. 2 ll. 3-5, specifically the magnetic relationship between the shell (5) and the strip (7)), and attraction is generated between the attraction layer and the attraction blocks (see col. 2 ll. 3-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the board of Copeland with the magnetic sealing configuration as stated above and taught by Gunther, the motivation being to provide a uniform seal along the interior of a shell despite rough or uneven surfaces allowing for compensation of tolerances that would allow for nonuniform leakage.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot”, “cold”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, although Copeland states “the height of the raft member 3 is preferably about 5% of the height of tank 7” (col. 5 ll. 43-45), Copeland fails to explicitly disclose the thickness of the thermal insulation board ranges from 5 mm to 100 mm.
Copeland fails to explicitly disclose the thickness of the thermal insulation board ranges from 5 mm to 100 mm. Copeland does, however, disclose that the thermal insulation board has a thickness (shown in figure 4) and that the thermal insulation board must maintain a certain density based upon the temperature gradients within the system. Therefore, the thickness of the thermal insulation board is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a thicker thermal insulation board increases the insulation factor between the different temperature fluids, reduces the space within the tank for fluid and increases the weight of the thermal insulation board that may affect the floating ability of said board, and vice versa. Therefore, since the general conditions of the claim, i.e. that the thermal insulation board has a thickness was disclosed in the prior art by Copeland, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the thermal insulation board disclosed by Copeland having a thickness between 5 mm and 100 mm. Furthermore, the range of 5 mm and 100 mm is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention See MPEP 2144.05 II.
Regarding Claim 4, Copeland further discloses the thermal insulation board has a heat conductivity coefficient ranging from 0.02 W to 0.5 W/(m-K), and is capable of being utilized in an environment having a low temperature of -60°C and a high temperature of 250°C (“polycarbonate” (47)).
Regarding Claim 5, a modified Copeland further teaches a material of the sealing strip is elastic (10 and 6, as previously taught by Gunther in the rejection Claim 1); and 
a cross-section area of the hollow portion of the sealing strip is larger than a cross-section area of the attraction block (shown in figure 2, wherein the sealing strip encompasses of the magnetic strip (7)).
Regarding Claim 6, a modified Copeland further teaches a surface of the sealing strip in contact with the side wall of the tank body is a curved surface (previously taught by Gunther in the rejection of Claim 1, see figures 1-2).
Regarding Claim 7, a modified Copeland further teaches the sealing strip is attached to the board body through impaction (previously taught by Gunther in the rejection of Claim 1 being the connection of the sealing strip being rivets (9) as taught by Gunther in figure 2).
Regarding Claim 10, a modified Copeland further teaches the attraction blocks (7, as previously taught by Gunther in the rejection Claim 1) are arranged along the circumferential direction (shown in figures 1-2 of Gunther) of the thermal insulation board (the thermal insulation board (3) is taught by Copeland, wherein the magnetic seal of Gunther is applied to the thermal board of Copeland, see the rejection of Claim 1) are evenly distributed with spacing along a circumferential direction of the thermal insulation board and cover more than 1/3 of the circumference of the thermal insulation board (see figures 1-3 of Gunther, wherein the seal covers a majority of the inner circumference of the shell with covers (13) separating the segments).
Regarding Claim 12, Copeland further discloses the thermal insulation board is a polycarbonate endurance board (“polycarbonate” (47)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland (USP 4523629) in view of Gunther (USP 4276991) as applied in Claims 1, 3-7, 10 and 12 above and in further view of Bai et al. (Translation of Chinese Patent Document CN109114657) hereinafter referred to as Bai.
Regarding Claim 2, Copeland fails to disclose the hot fluid inlet is provided with a first water distributor, the cold fluid inlet is provided with a second water distributor, and the first water distributor and the second water distributor are respectively connected to a hot fluid source and a cold fluid source; further, both the first water distributor and the second water distributor are coaxial with the tank body.
Bai, also drawn to a heat storage device with a partition plate, teaches the hot fluid inlet (5) is provided with a first water distributor (6a), the cold fluid inlet (10) is provided with a second water distributor (6b), and the first water distributor and the second water distributor are respectively connected to a hot fluid source and a cold fluid source (shown in figure 1, wherein the pipes are connected to fluid sources); 
further, both the first water distributor and the second water distributor are coaxial with the tank body (shown in figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Copeland with the above limitations, as taught by Bai, the motivation being provide uniform water flow in order “to reduce the influence of water inflow on natural stratification in the heat storage device…so as to reduce the effect of the incoming water on the water in the heat storage device. Disturbance and damage to the thermocline”, ¶ [6]). 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot”, “cold” and “a hot fluid source and a cold fluid source” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (USP 4523629) in view of Gunther (USP 4276991) as applied in Claims 1, 3-7, 10 and 12 above and in further view of Aisenbrey (US PG Pub. 20050274013), hereinafter referred to as Aisenbrey.
Regarding Claim 8, although a modified Copeland teaches a magnetic material for creating a seal for a storage tank, a modified Copeland fails to teach ferromagnetic material of the attraction layer is a neodymium iron boron magnet or a samarium cobalt magnet.
Aisenbrey teaches neodymium iron boron magnet or a samarium cobalt magnet are known materials for magnets (“ferromagnetic conductive fiber materials include ferrite, or ceramic, materials as nickel zinc, manganese zinc, and combinations of iron, boron, and strontium, and the like.  In addition, rare earth elements, such as neodymium and samarium, typified by neodymium-iron-boron, samarium-cobalt, and the like, are useful ferromagnetic conductive fiber materials” ¶ [57]).
A modified Copeland discloses the claimed invention except for the ferromagnetic material being neodymium iron boron magnet or a samarium cobalt magnet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the ferromagnetic material from neodymium iron boron magnet or a samarium cobalt magnet, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 9, a modified Copeland further teaches the attraction block is a flexible magnet strip (“flexible strip” (7) as taught by Gunther).
Regarding Claim 13, although a modified Copeland teaches a magnetic material for creating a seal for a storage tank, a modified Copeland fails to teach ferromagnetic material of the attraction block is a neodymium iron boron magnet or a samarium cobalt magnet.
Aisenbrey teaches neodymium iron boron magnet or a samarium cobalt magnet are known materials for magnets (“ferromagnetic conductive fiber materials include ferrite, or ceramic, materials as nickel zinc, manganese zinc, and combinations of iron, boron, and strontium, and the like.  In addition, rare earth elements, such as neodymium and samarium, typified by neodymium-iron-boron, samarium-cobalt, and the like, are useful ferromagnetic conductive fiber materials” ¶ [57]).
A modified Copeland discloses the claimed invention except for the ferromagnetic material being neodymium iron boron magnet or a samarium cobalt magnet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the ferromagnetic material from neodymium iron boron magnet or a samarium cobalt magnet, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland (USP 4523629) in view of Gunther (USP 4276991) as applied in Claims 1, 3-7, 10 and 12 above and in further view of Burk (Translation of WO2018033245A1) hereinafter referred to as Burk.
Regarding Claim 11, although a modified Copeland further teaches the material of the sealing strip is elastic (10 and 6, as previously taught by Gunther in the rejection Claim 1), a modified Copeland fails to teach a sealing strip is a silicone foam sealing strip.
Burk, also drawn to a heat accumulator with a separating element, teaches a sealing strip (106, see ¶ [45]) is a silicone foam sealing strip (“In another preferred embodiment, the insulating separating element consists of an elastic and thermally insulating molded body, preferably made of silicone foam”, ¶ [28]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a modified Copeland with a sealing strip formed from silicone foam, as taught by Burk, the motivation being silicone foam is “thermally well insulating and cost-effective”, ¶ [20]).         
Alternately, a modified Copeland discloses the claimed invention except for the sealing strip is made from silicone foam. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the sealing strip from silicone foam, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
On Page 8 of the Arguments the Applicant states, “Copeland relates a device for flexibly separating cold and hot fluid media, barrier member 3 is disposed between the cold liquid and the hot liquid for separating cold fluid and hot fluid, and Gunther relates to a floating cover which substantially eliminates the evaporation loss emanating from the operation of liquid holding storage tanks and thus fulfills two objectives: air pollution abatement and product conservation… in Gunther, only the bottom side of the floating cover is in contact with the fluid. In Copeland, the forces acting on the barrier member are totally different from that acting on the floating cover of Gunther. Therefore, Copeland and Gunther belongs to two different technical fields, the application environments are totally different… there is no motivation for the ordinary person to combine Gunther with Copeland to obtain the technical solution of independent claim 1 of the present disclosure”. The Examiner respectfully disagrees. 
Regarding the application environments of the prior art being different, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. In the present case, Copeland teaches a partition sealed within a housing for the purpose of separating fluids, wherein Gunther teaches a structural configuration of a floating partition within a housing. One of ordinary skill in the art faced with the problem of deploying a floating partition within a housing for separating fluids would recognize the floating partition of Gunther as a solution. Further, the intended use of Gunther does not preclude the structural configuration of utilizing magnets within a housing for regulating the transition of a partition. There is nothing in Gunther that teaches away from having the floating partition being situated between two liquids, wherein the intended purpose of Gunther, as stated by Applicant, is to separate one fluid within the housing from another fluid (air). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Please see the above rejection for the applicable motivation.
A reference qualifies as prior art for an obviousness determination under § 103 only when it is analogous to the claimed invention. In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011); In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004); In re Clay, 966 F.2d 656, 658 (Fed. Cir. 1992). A reference is considered analogous prior art: (1) if the reference is from the same field of endeavor as the claimed subject matter, regardless of the problem addressed, or (2) if “the reference still is reasonably pertinent to the particular problem with which the inventor is involved,” even though the reference is not within the field of the inventor’s endeavor. Bigio, 381 F.3d at 1325. The “field of endeavor” test asks if the structure and function of the prior art is such that it would be considered by a person of ordinary skill in the art, because of the similarity to the structure and function of the claimed invention as disclosed in the application. See Bigio, 381 F.3d at 1325—27. In this case, Gunther explicitly discloses the partition configuration of the instant claims with the clear benefit of having a tight slidable seal between a partition and a shell.  The problem, regarding the current rejection, is sealing a partition within a shell while allowing for movement of said partition. One of ordinary skill in the art having read Copeland and understanding that the partition is sealed against the shell but requires the capability of movement, would seek out structure capable of performing this requirement, such as the Gunther reference. 
The test for analogous art, as previously stated, does indeed allow for references to be utilized from all fields as long as the references are “reasonably pertinent” to the problem facing the inventor. Contrary to what the Appellant suggests, the search for prior art is not limited to only references sharing the same design criteria as the instant invention, references emanating from differing fields are analogous as long as they are “reasonably pertinent”, which is clearly the case here.
On Page 9 of the Arguments the Applicant states, “Based on the disclosure of Gunther, the ordinary person skilled in the art would obtain the teachings that the sealing between the floating cover and the tank wall is achieved by cooperation of the magnetic strip 7, the strips 6 and 8, the curtain 10, and the mechanical linkage. Therefore, the ordinary person skilled in the art would combine the magnetic strip 7, the strips 6 and 8, the curtain 10 and the mechanical linkage of Gunther into Copeland so as to obtain sealing between the barrier member 3 and the tank wall of Copeland. The technical solution obtained by combination of Copeland and Gunther is not the technical solution of the present disclosure.” The Examiner respectfully disagrees. The inclusion of the strips, curtain or linkage does not preclude the magnetic sealing components of Gunther from being a viable solution to the partition of Copeland. Further, the instant claims must be structurally distinguishable from the prior art, not the technical solution, whereas the structural components of the instant invention are found within the prior art, specifically Copeland and Gunther.
On Page 10 of the Arguments the Applicant states, “According to the device for flexibly separating cold and hot fluid media of the storage tank of the present invention, the sealing strip is tightly attached to the wall of the tank through tension and magnetic force, which effectively inhibits the mixing of cold and hot media. Relying on the buoyancy, gravity, magnetic force and friction, the device remains fixed at the cold and hot junction, and moves with the movement of the cold and hot junction when the cold or hot media flows in or out of the tank. The device can isolate the hot and cold media flexibly, and significantly reduce the mixing of the hot and cold media. When the hot and cold media flow in or out, even if disturbance occurs, the device can effectively suppress the mixing of the cold and heat media, greatly reduce the thickness of the thermocline, and effectively inhibit the mixing of the high temperature medium and low temperature medium. The device has a simple structure without additional active support. It features easy installation and maintenance, stable and reliable operation, low cost, and energy conservation. Thus it can be seen that through the technical solution of independent claim 1, the present disclosure obtains unexpected technical effects.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On Page 10 of the Arguments the Applicant states, “Aisenbrey discloses a vehicle heat exchanger; and it mainly teaches the components of conductive materials. Aisenbrey is related to a heat storage device, and the technical field of Aisenbrey is different from the present disclosure, thus it is non-analogous art that cannot be combined.” The Examiner respectfully disagrees. Aisenbrey teaches known materials utilized for magnets, wherein magnets solve the problem of sealing the partition wall within a shell. One of ordinary skill that is searching for a material to use for a magnet would realize that the teachings of Aisenbrey are directly applicable and reasonably pertinent to the problem of forming a magnet. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763